Dismissed; Opinion Filed December 10, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-00476-CR

                          DANIEL RODRIGUEZ SALDANA, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-47041-U

                             MEMORANDUM OPINION
                   Before Justices Osborne, Partida-Kipness, and Pedersen, III
                               Opinion by Justice Partida-Kipness
       Before the Court is appellant’s December 2, 2019 motion to dismiss the appeal. The

motion is signed by appellant and his attorney. See TEX. R. APP. P. 42.2(a). We grant the motion

and dismiss this appeal.




                                                 /Robbie Partida-Kipness/
                                                 ROBBIE PARTIDA-KIPNESS
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47.2(b)
190476F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DANIEL RODRIGUEZ SALDANA,                          On Appeal from the 291st Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. F14-47041-U.
 No. 05-19-00476-CR        V.                       Opinion delivered by Justice Partida-
                                                    Kipness, Justices Osborne and Pedersen, III
 THE STATE OF TEXAS, Appellee                       participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 10th day of December, 2019.




                                             –2–